DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,210,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
As to independent claims 1, 10, 19 and 20, the prior art made of record do not teach a digital frontend module (DFE) coupled to the digital in-phase and quadrature signals and frequency shifting one or more channels from a first plurality of I-phase channels and the frequency shifted one or more channels from a second plurality of quadrature channels are combined into an intermediate frequency signal. Further with respect to claims 19 and 20, the prior art made of record do not also teach selecting by a plurality of channel filters of the DFE, the one or more channels from the first and second plurality of channels wherein each one of the plurality of channel filters is a finite impulse response filter.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.